OPINION
By FUNK, PJ.
The principal errors claimed are that the judgment of the trial court is against the manifest weight of the evidence, and that it is contrary to law.
The opinion of the municipal judge in deciding the case is made a part of the record, and in the course of said opinion he said that “defendant is charged with being a known gambler, ordinance number 72 of the city of Akron.”
The ordinance under which the affidavit was drawn and on which defendant was tried and convicted, was not made a part of the record in any way, either by introducing it in evidence, or by the Municipal Court certifying, along with the evidence, what the ordinance was. The ordinance is therefore not before us, and we cannot take judicial notice of it.
Esch v Elyria, 7 C.C. (N.S.) 9.
Davis v Eiyria, 8 Abs 358.
However, we do have before us the affidavit which charges defendant with being a “known gambler,” and as the municipal judge is bound to take judicial notice of and know the ordinances of the municipality in which he serves as such judge, we must presume that there was an ordinance of said city which supported such affidavit.
We have read the entire record, and we are unanimously of the opinion that there is ample evidence to have warranted the judge in finding the defendant guilty of the charge stated in the affidavit.
Judgment affirmed.
STEVENS and WASHBURN, JJ, concur in judgment.